DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 11, 12 & 15 are objected to because of the following informalities:
Claim 11, line 4; claim 12, line 4; and claim 15, line 11: “liner” should be --linear--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites the limitation "each sector" which lacks antecedent basis because there is no previous mention of this limitation in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-10, 13-16 & 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (JP 2018-137030) (please refer to English-translated document provided by the Examiner).
In regard to claim 1, Yamamoto discloses a positioning method for a hologram in a disk-type holographic storage medium (Figure 1; see title), comprising: providing a plurality of guide grooves for each zone divided in a radial direction in a recording/reproducing area of a disk for performing cross-shift multiplex recording (paragraph 0021: “a plurality of positioning guide grooves 12 are concentrically formed”; paragraph 0028: “shift multiplex hologram train HL recorded in such a manner that a plurality of holograms H are partially overlapped with each other and aligned in one direction is recorded”), and providing markers on the guide grooves at a constant interval (paragraph 0021: “a marker 13 which can be detected by light in each of the positioning guide grooves 12 is formed at a position aligned in a circumferential direction at a predetermined pitch”).
In regard to claim 3, Yamamoto discloses that shift multiplex recording/reproducing is performed in the radial direction using each marker as a start position (overview: “shift multiplex recording is performed in one direction intersecting the tangential direction of the positioning guide groove at the position of the marker.”).
In regard to claim 4, Yamamoto discloses that the markers are embedded in a disk recording medium or a substrate in advance (see paragraph 0021).
In regard to claim 5, Yamamoto discloses that the markers are accessed by translation and/or rotation of the disk (see paragraph 0008).

In regard to claim 7, Yamamoto discloses a positioning method for a hologram in a disk-type holographic storage medium used to position a recording/reproducing beam when holographic recording/reproducing is performed (Figure 1; see title), wherein the storage medium is divided into zones in a radial direction (as shown in Figure 1), markers provided on circular guide grooves in each zone are taken as start positions of recording/reproducing (overview: “shift multiplex recording is performed in one direction intersecting the tangential direction of the positioning guide groove at the position of the marker.”), firstly the recording/reproducing beam is preliminarily positioned with positioning-beam detection markers when recording/reproducing is performed (see paragraphs 0038 & 0043), and then multiplex recording/reproducing of the hologram is performed when detecting the markers (see paragraphs 0038 & 0044).
In regard to claim 8, Yamamoto discloses that each marker includes at least two-dimensional position information of the marker, and the recording/reproducing beam is positioned to a target marker according to the two-dimensional position information of the marker (see paragraphs 0018 & 0023).
In regard to claim 9, Yamamoto discloses that starting from the marker, the recording/reproducing beam is accurately positioned according to a linear guide groove provided along a cross-shift multiplexing/reproducing direction (see paragraph 0025).
In regard to claim 10, Yamamoto discloses that the linear guide groove is provided with rotation angle information and sector information, and the 
In regard to claim 13, Yamamoto discloses that accesses to the circular guide groove, the linear guide groove and the markers are performed by relative movement of the recording/reading beam and the disk (see paragraph 0010).
In regard to claim 14, Yamamoto discloses that the positioning beam is a reference beam or a beam from a light source different from that of the reference beam (see paragraph 0030).
In regard to claim 15, Yamamoto discloses a positioning device for a hologram in a disk-type holographic storage medium (Figure 1; see title), comprising: a first optical system for recording/reproducing information and generating a recording/reproducing beam (see paragraphs 0003 & 0038); a translation stage for supporting translation of a storage medium that is provided with a circular guide groove and a linear guide groove (see paragraphs 0012 & 0038; Figure 1); and a second optical system for generating a positioning beam that is used to position the recording/reproducing beam, wherein the recording/reproducing beam and the positioning beam act on the same position of the storage medium (see paragraph 0038), and multiplex recording/reproducing of the hologram is started to be performed along the linear guide groove by adopting the positioning beam to position the recording/reproducing beam on a marker of the circular guide groove (see paragraph 0012).
In regard to claim 16, Yamamoto discloses a comparator for comparing a position deviation signal read by the positioning beam from a specific position of the 
In regard to claim 18, Yamamoto discloses that the translation stage includes a multiplexing-direction translation mechanism and a translation mechanism in a direction perpendicular to the multiplexing direction, the multiplexing-direction translation mechanism is used for controlling the translation stage to support the storage medium to translate in a shift multiplex moving direction of the storage medium, and the translation mechanism in the direction perpendicular to the multiplexing direction is used for controlling the translation stage to support the storage medium to translate in the direction perpendicular to the multiplexing direction, so that the positioning beam and the recording/reproducing beam are located on the optical track (see paragraph 0028: “In the spherical reference light shift multiple recording, the irradiation positions of the signal light and the spherical reference light are positioned with respect to the position of a prescribed marker 13. This is performed by moving one of the optical head and the recording medium 10 for irradiating the signal light and the spherical reference light with respect to the other one of the 1 axial directions intersecting with the tangential direction of the positioning guide groove 12 at the position of the marker 13. As a result, as shown in FIG. 3, a shift multiplex hologram train HL recorded in such a manner that a plurality of holograms H are partially overlapped with each other and aligned in one direction is recorded”).

In regard to claim 20, Yamamoto discloses that the preliminary positioning mechanism includes at least one of a translation positioning mechanism, a rotation positioning mechanism, and an inversion positioning mechanism (see paragraph 0012).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto.
For a description of Yamamoto, see the rejection above. Furthermore, Yamamoto discloses: in regard to claim 2, wherein the markers are provided on the guide grooves at a predetermined interval (paragraph 0008: “a plurality of markers which can be detected by light in each positioning guide groove are arranged in a circumferential direction at a predetermined pitch”).
However, Yamamoto does not disclose: in regard to claim 2, that the interval is 200 pm to 1,000 pm.
As noted above, Yamamoto discloses the general condition that the markers are provided on the guide grooves at a predetermined interval (i.e., the interval is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Allowable Subject Matter
Claims 11, 12 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Yamamoto fails to teach or suggest: in claim 11, wherein the linear guide groove is provided with a plurality of patterns, when recording/reproducing data, firstly a positioning beam is used to read a position deviation signal formed by the patterns in a liner guide groove direction and a direction .
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Ichihara et al. (US 2005/0002311) discloses a hologram recording medium wherein a header section and a data section are defined on the servo surface, and a tracking guide groove is formed on the data section.
Ogasawara (US 2010/0232278) discloses a hologram recording medium wherein focus servo and tracking servo can be performed by reproducing a guide track signal from grooves, pits, or the like recorded beforehand on the medium.
Saito et al. (US 2011/0096648) discloses an optical disc wherein guide grooves are formed of pit rows, position information (absolute position information: for example, rotation angle information, radius position information, or the like) recorded by a combination of the lengths of pits and lands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688